DETAILED ACTION
This Office Action is in response to a communication made on January 22, 2021
Claims 1-20 are pending in the application.
Claims 1, 7, 14 and 19 have been amended by the Applicant
Claims 1-20 contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner maintains the nonstatutory double patenting rejection for claims 1-20 as a Terminal Disclaimer has not been filed.
Applicant’s arguments to the rejections under 35 USC §103, filed January 22, 2021, have been fully considered.
The Applicant argues on page 7 that “the cited references fail to teach or suggest "determining to route the request to a first server, the determining being based at least in part on the identity of the third-party controlling the routing device of the one or more routing devices of the first connection path specified by the metadata of the request”. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-17 of US Patent No. 9,992,237 B1.
Claim 1 (and its dependent claims 2-6) of the instant application include the limitations of claims 1-3 of US Patent No. 9,992,237 B1 as follows. 
Instant Application
US Patent No. 9,992,237 B1
Claim 1. A computer-implemented method, comprising: obtaining a request over a first connection path, the request corresponding to a second connection path that is subject to blocking 
Claim 1: A computer-implemented method, comprising: receiving, from a user device, a request for connection status information, the request being received over a first connection 

determining to route the request to a first server, the determining being based at least in part on at least one of an identity of the routing device of the one or more routing devices of the first connection path or an identity of the third-party controlling the routing device of the one or more routing devices of the first connection path; and 
routing the request to the first server.
sending the request to the first server, the first server being configured to provide the connection status information to the user device.


Claim 7 (and its dependent claims 8-13) and claim 14 (and its dependent claims 15-20) are rejected for similar reasons.

Reasons for Allowance
Claims 1-20 contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-6): 
“A computer-implemented method, comprising: obtaining a request over a first connection path, the request corresponding to a second connection path” and “determining to route the request to a first server, the determining being based at least in part on”  is disclosed in prior art by Sarkar; 
“that is subject to blocking by a third-party”, “routing the request to the first server” is disclosed in prior art by Smith, in [0015],[0018] shows preventing access to inappropriate content by performing blocking or filtering at the content request stage, where requests generally contain an indication of an IP address of an applicable content server and the URL of the desired content and the requester's IP address, and the routers of an ISP using the system check traffic destination against the list of IP addresses, [0049] shows the action of denying a content request may include forwarding the contest request to a content server other than that deemed to be capable of serving a content request in respect of the desired content item;
“the request including metadata that specifies the identity of the third-party controlling a routing device of one or more routing devices of the first connection path;” is disclosed in prior art by Sueyoshi;
“the identity of the third-party controlling the routing device of the one or more routing devices of the first connection path specified by the metadata of the request;”  is disclosed in prior art by Black, in [0007],[0079] shows the content delivery network/CDN receives content object requests, and routes requests to a particular edge server, where requests include metadata stored in a filename, using a policy that defines processing to perform on the content objects which is based upon metadata. In another related prior art by De Foy (US Patent Application Pub. No. 2013/0094445), in [0063] show a CDN  metadata interface may communicate content metadata that is relevant to the distribution of the content, for example, geo-blocking information, availability windows and access control mechanisms, however De Foy does not show the metadata is included in the content request, and neither De Foy or Black shows the metadata contains the identity of the third-party controlling the routing device.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 7 (and its dependent claims 8-13) and Independent claim 14 (and its dependent claims 15-20) are allowable for similar reasons.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458